Citation Nr: 1533195	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  00-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to an effective date prior to June 25, 2013 for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1984 and from February 1985 to August 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 1999 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the service connection claim for a back disorder in October 2004, and denied this claim in a September 2005 decision.  In a November 2006 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the September 2005 Board decision denying the claim, and remanded the case for compliance with the instructions in the joint motion.  The Board remanded this claim in March 2007 and September 2010 for additional development.  The Board denied these claims in a May 2013 decision.  In a June 2013 Order, the Court endorsed a JMR, vacated the Board's decision, and remanded the case for further action.  Specifically, the JMR instructed that a request was to be made to the NPRC for records pertaining to hospitalization for a back injury at Balboa Naval Hospital in 1985 or 1986, as alleged by the Veteran.  In accordance with these instructions, the Board remanded the case in May 2014 and January 2015 to conduct this development.  This development has been completed, as explained below, with negative responses from the NPRC.  Accordingly, the Board will proceed with appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran's back disability did not manifest during active service or within one year of separation, and is not related to disease or injury incurred in or aggravated by active service. 

2. The Veteran's scoliosis of the spine was noted at entry, did not undergo an increase during active service, and was not otherwise aggravated by an in-service disease or injury. 

3. Prior to June 25, 2013, the Veteran's service-connected right foot and right knee disabilities were not sufficiently incapacitating as to prevent him from obtaining and maintaining substantially gainful employment in a sedentary capacity consistent with his education and vocational background.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a back disability are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2. The criteria for entitlement to TDIU are not satisfied prior to June 25, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, and 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

With regard to the service connection claim for a back disability, a March 2001 letter informed the Veteran of the elements that must be satisfied to establish basic entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records on his behalf.  Although this letter was not sent prior to the initial rating decision in this matter, which was issued prior to enactment of the VCAA, the delay was harmless as the Veteran had ample opportunity to respond with additional information and evidence before his claim was readjudicated in a June 2002 Supplemental Statement of the Case (SSOC) and subsequent SSOC's.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Further, an April 2010 letter notified the Veteran of all five elements of service connection, including the degree of disability and the effective date, and was followed by readjudication of this claim in SSOC's dated in July 2011 and September 2012.  See id.  Therefore, the duty to notify has been satisfied with respect to this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

With regard to the issue of entitlement to TDIU, the Veteran was notified of the requirements for establishing entitlement to TDIU in a January 2005 notice letter, which was sent prior to the initial rating decision in this matter.  The letter also provided notice of the allocation of responsibilities between the Veteran and VA for obtaining relevant records on his behalf.  Accordingly, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him are in the claims file.  There are no private treatment records identified by the Veteran that remain outstanding.  The Appeals Management Center (AMC) also requested the Veteran's VA treatment records from the San Diego VA Medical Center (VAMC), and received a response that the San Diego VAMC did not have any records for the Veteran.  Moreover, the Veteran has never claimed that he received treatment at the San Diego VAMC for a back disorder.  Rather, in a statement received in June 2009, he asserted that in 1986 he "went directly to San Diego V.A. to register [sic]" and reported his alleged in-service back injury at the time.  As discussed in more detail below, a September 1987 claim submitted to the San Diego RO is of record, but does not mention a back injury.  Rather, the Veteran only claimed right foot and right knee disabilities, and these claims were adjudicated by the San Diego RO in an October 1987 rating decision.  Thus, as there is no indication that the Veteran actually received treatment at the San Diego VAMC, and in light of its negative response to the AMC's records request, further efforts to obtain VA treatment records from the San Diego VAMC would be futile and therefore are unwarranted.  See 38 C.F.R. § 3.159(c)(2) (holding that VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile; cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them). 

Although the Veteran argues that there are missing STRs pertaining to his back disability, there is no indication that such records are missing.  The STRs associated with his Marine Corps service from February 1985 to August 1987, which spans the period during which the Veteran allegedly injured his back, otherwise appear to be complete.  According to a March 2005 report of contact form (VA Form 119), the RO contacted the Balboa Naval Hospital and this facility responded that it did not have any records for the Veteran, and that such records would have been part of his service treatment records or sent to the National Personnel Records Center (NPRC).  The Board notes that the NPRC had already sent the Veteran's STRs in its possession.  

Moreover, in June 2014, the RO submitted requests to the NPRC via the Personnel Information Exchange System (PIES) for active duty inpatient clinical records at Balboa Naval Hospital pertaining to a back injury from September 1985 to December 1986.  The NPRC responded that a search for Balboa Naval Hospital records for 1985 and 1986 was conducted and that no records were located.  In requesting these records, the RO used both request code C01, which is specifically used for inpatient clinical records, and code 099, which is a "composed request" designated for records that do not fit into one of the more specific request codes available and in which the RO explained that it was requesting records of treatment for a back injury at Balboa Naval Hospital in 1985 or 1986.  See Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section D.23.  Further, the RO submitted a request to the NPRC via PIES in March 2014 for the Veteran's complete service treatment records and entire personnel file.  The NPRC responded that all available records had been shipped.  The RO also sent a March 2014 request to the NPRC via PIES for active duty inpatient clinical records for a back, head, or neck injury from January 1983 to December 1983 at the Naval Medical Center in San Diego (i.e. the Balboa Naval Hospital).  The NPRC responded that a search for these records was conducted but no such records were located.  The Board notes that the Veteran has not alleged that the back injury occurred during his first period of active service.  

Based on the thorough and diligent requests by the RO and negative responses from the NPRC and Balboa Naval Hospital, in addition to the fact that the NPRC sent all service treatment records and service personnel records in its possession, further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2).  Indeed, there is every indication that such records never existed.  

A February 2015 letter was sent to the Veteran notifying him of VA's inability to obtain the Balboa Naval Hospital records from 1985 to 1986 pertaining to a back injury, including the efforts made toward this end (namely the June 2014 request to the NPRC), and NPRC's response that no such records were located.  It further notified the Veteran that it was ultimately his responsibility to ensure that VA received this evidence.  The Veteran was also notified that he could submit any documents in his possession to VA and the manner in which to do so, and that a decision would be made after 30 days if he did not respond.  See 38 C.F.R. § 3.159(e).  No response was received by the Veteran, and there is no indication that the records may be located elsewhere.  

Accordingly, the Board finds that the duty to assist has been satisfied with regard to making exhaustive efforts to obtain any outstanding STR's, including inpatient clinical records, pertaining to treatment for an alleged back injury at Balboa Naval Hospital.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The fact that neither Balboa Naval Hospital, nor VA, nor the NPRC has been able to locate these records is in keeping with the Board's finding that the Veteran's allegation that he injured his back during service, and that he was hospitalized for such an injury, is not credible based on affirmative contemporaneous evidence showing the contrary, as explained below. 

The Board also finds that the efforts to obtain any records of treatment at Balboa Naval Hospital pertaining to a back injury from the NPRC, as described above, satisfy the remand directives in the JMR adopted in the Court's June 2013 Order. 

The Board notes that the Veteran has stated that he knows there are service treatment records missing because he was "familiar" with them and they also documented treatment for a "bump" on the back of his head and for his right foot problems.  However, service treatment records in the file do show that the Veteran elected surgical removal of a cyst at the back of his head in January 1987, and amply document treatment for his foot disorder, which indicates that the records referred to by the Veteran are not missing.  The service treatment records in the file, which are negative for back problems but reflect other orthopedic conditions, including those referred to by the Veteran in support of his argument that there are missing STRs, the negative responses from Balboa Naval Hospital and the NPRC, and subsequent medical records dating from 1991 to 2000 uniformly attributing the Veteran's back problems to his 1991 work-related injury in a civilian job and indicating that there was no prior injury (as discussed in more detail below), mutually reinforce and corroborate one another, and constitute probative evidence that there are no missing service treatment records pertaining to the Veteran's back.  

The Veteran has not identified any other records he wished to submit or have VA obtain.  Thus, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

An adequate VA examination was performed in April 2011 with regard to the service connection claim for a back disability.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report is sufficient to make a fully informed decision on this claim, as it includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion with a supporting explanation that is consistent with the evidence of record and can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) ("examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Moreover, because the Board finds that the Veteran did not sustain a back injury in service, for the reasons explained below, the adequacy of the opinion regarding a relationship to the alleged in-service injury is moot.  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

The Veteran has not articulated a specific challenge to the adequacy or thoroughness of the examination, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Although he requested a new examination in a July 2011 statement, he referenced a finding in a June 2008 VA examination report that his spine pathology was due to the aging process.  Thus, it appears the Veteran was challenging the adequacy of the June 2008 examination rather than the April 2011 VA examination, which corrects for any deficiencies in the prior VA examination report.  Moreover, if the Veteran was in fact referring to the April 2011 VA examination, his general contention that the examiner did not consider his statements is not sufficient to find the examination report inadequate, as it discusses in detail the pertinent and credible medical history, which is well documented by the evidence of record, and provides detailed explanations for the examiner's conclusions which are consistent with the credible evidence of record.  There is no evidence in the file, including statements submitted by the Veteran and by witnesses on his behalf, that was overlooked by the examiner.  Rather, the examiner's opinions are entirely consistent with all credible evidence of record, and indeed took into account the alleged in-service injury as well as the notation of scoliosis at entry into active service.  

With regard to TDIU, VA examination reports evaluating the Veteran's right foot and right knee disabilities dated in January 2005, June 2008, April 2011 and June 2014 are of record.  Although a VA opinion was not obtained as to whether the Veteran's service-connected disabilities of the right knee and right foot were alone sufficiently disabling as to prevent him from engaging in substantially gainful activity prior to June 25, 2013, the credible and probative evidence of record amply documents the Veteran's disabilities and weighs against such a finding.  Rather, it shows that the Veteran's nonservice-connected back disorder was the principal source of his unemployability prior to June 25, 2013, and was the reason why he discontinued working.  TDIU was awarded effective June 25, 2013 based on the fact that service connection for a psychiatric disorder was established as of this date, and this disability was found to contribute to unemployability, including with regard to sedentary work.  

Moreover, although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, VA regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  In this case, the VA examination reports discuss the functional impairment associated with the Veteran's service-connected disabilities, and indicate that such functional impairment was not severe enough to produce unemployability as defined for TDIU purposes prior to June 25, 2013.  It is within the province of the Board to find that since the Veteran retained the ability to sit, stand, and walk short distances, and since there was no effect on mental functioning, the combined effects of his service-connected right knee and foot disabilities did not produce unemployability with regard to sedentary employment.  

Accordingly, because the VA examination reports separately assessing the functional impairment associated with the Veteran's right foot and right knee disabilities are sufficient for the Board to determine whether unemployability existed prior to June 25, 2013 due to their aggregate impact on occupational functioning, a combined effects opinion is not necessary to make an informed decision.  See id.  Thus, further examination or opinion regarding this issue is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

As noted above, the Board remanded these claims in March 2007, September 2010, May 2014, and January 2015 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

The Board's remand directives to make appropriate efforts to obtain all identified outstanding private treatment records and VA treatment records, to provide VA examinations with regard to the Veteran's back disability, to submit appropriate requests to the NPRC for any outstanding inpatient clinical records pertaining to hospitalization for an alleged back injury at Balboa Naval Hospital during 1985 or 1986, to send the Veteran a notice letter in accordance with 38 C.F.R. § 3.159(e) informing him of VA's unsuccessful attempts to obtain these records, and then to readjudicate the claims on appeal have been satisfied, as discussed above with regard to VA's duties to notify and assist.  Therefore, there has been substantial compliance with all of the Board's remand directives.  See id.

The Veteran testified at a May 2004 hearing before the undersigned with regard to his service connection claim for a back disorder.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of his claim, facilitated by questioning from the undersigned and his representative.  The outstanding issue is whether his current back disability is related to a disease or injury during active service.  The Veteran presented relevant testimony as to the alleged in-service back injury and his contention that his current back disorder was caused by that injury.  He did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, VA has otherwise developed this claim, including pursuant to the Board's own remand directives following the May 2004 hearing.  Such development has included obtaining numerous private treatment records on the Veteran's behalf, SSA records, and VA treatment records, and providing a VA examination which addresses the outstanding issue of whether the Veteran's back disorder is related to the alleged in-service injury, as discussed above with regard to VA's duty to assist under the VCAA.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless, in part, by otherwise developing the record).  Moreover, the Veteran has submitted positive nexus opinions from private treating physicians, statements by family members and friends on his behalf attesting to his in-service back injury, letters written to his grandparents during active service, and many written statements setting forth his contentions.  Finally, in a November 2011 VCAA notice response, the Veteran indicated that he had no additional information or evidence to submit, and that he wished to have his claim decided as soon as possible.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. Service Connection

The Veteran claims entitlement to service connection for a back disability.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

According to a June 1999 statement by the Veteran and his testimony at the May 2004 Board hearing as well as in other statements submitted by him, he injured his back while serving in the Marine Corps in late 1985 or early 1986 at Camp Pendleton, California.  In these statements, he related that he and another service member were lifting trunks onto a truck in preparation for a training exercise when the injury occurred.  The other service member dropped his end of the trunk they were carrying, which "snapped" the Veteran's back.  The Veteran stated that he went to the local infirmary and was observed for several hours.  After a day or two he was transferred to a larger facility, Balboa Naval Hospital, where x-rays were taken.  However, according to his testimony at the hearing, he does not remember whether the x-rays revealed any pathology at the time.  According to his June 1999 statement, the Veteran was provided with pain medication and placed on "light duty" status for several days.  After he returned to full duty status, he continued to have back problems and sought treatment for his back several times at "sick bay" over the next few months.  The Veteran stated that he continued to experience back pain since leaving active service.  The Veteran later changed his account of how the injury occurred, asserting in a June 2009 statement that he injured his back when he fell from a 5-ton truck.  

In his May 2004 hearing testimony, the Veteran stated that he sought treatment for his back pain within one year of active service from a chiropractor in Vista, California.  However, when asked if he remembered the chiropractor's name, he replied in the negative and has not identified treatment records dated prior to 1991 despite several opportunities to do so.  He further stated at the hearing that he has received medical treatment for his back regularly since 1990.  

The Veteran is competent to describe the alleged injury to his back during service and is also competent to relate the history of symptoms and treatment for back pain he has provided, as summarized above.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (a lay person is competent to testify as to factual matters of which he has first-hand knowledge through observation or experience).  

The competency of evidence differs, however, from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)( the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The Board finds that the Veteran's alleged history of an in-service back injury is not credible.  Preliminarily, because the alleged injury did not occur in combat, the presumption of credibility accorded lay testimony with respect to combat-related injuries does not apply. 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  In determining whether a claimant's statements are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (observing that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

There is no mention of back symptoms or a back injury in the STRs or other evidence of a back injury or back symptoms contemporaneous with service.  As noted above, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  However, the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) for the proposition that "the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur.  See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803(7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (noting that the Federal Rules of Evidence, including section 803(7), while not controlling in the adjudication of VA benefits claims, provide "useful guidance," and quoting federal case law to the effect that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  Thus, the Board may infer from silence in the service treatment records that a claimed disease, injury or event did not occur during active service if it finds that the service treatment records are complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring).  Such a finding constitutes "contradictory" evidence weighing against the credibility of a claimant's testimony.  Id.  In making this determination, the Board must consider whether it is competent to find that a claimed medical issue would ordinarily have been recorded without supporting medical evidence.  Id. at 434; cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Here, the STRs are complete "in relevant part" and, in conjunction with subsequent private treatment records and other contemporaneous evidence, contradict the Veteran's lay statements.  Specifically, the service treatment records are complete insofar as they pertain to the Veteran's Marine Corps service at Camp Pendleton from February 1985 to August 1987.  The Veteran allegedly injured his back in 1985 or 1986, a time frame which is encompassed by the period spanned by these STRs.  They include, in pertinent part, his November 1984 enlistment examination, the July 1987 Physical Evaluation Board report finding that the Veteran was unfit for active service due to right foot plantar fasciitis, and a number of service treatment records throughout this period dated in 1985, 1986, and 1987 documenting treatment for various medical complaints, including orthopedic conditions of the right foot and right knee, among other medical issues.  Thus, the STRs appear in every way to be complete. 

In an undated statement received by the Board in June 2009, the Veteran stated that he knew there are missing service treatment records because he had read them during service and they reflected treatment "mostly" for his back but also for a "bump" on the back of his head.  In fact, the service treatment records in the file include a January 1987 entry reflecting that the Veteran was to undergo elective surgical removal of a cyst at the back of his head.  In other words, even this condition is documented in the service treatment records, which only further confirms that the service treatment records are complete "in relevant part," as the Veteran suggested that he knew there were missing records because they would have also reflected treatment for a "bump" at the back of his head, which in fact they do.  Thus, apart from the Veteran's own unsupported assertion, the service treatment records appear to be complete.  The Veteran has asserted that he was hospitalized at Balboa Naval Hospital for his back injury, but neither this hospital nor the NPRC has found records of such treatment, as discussed above regarding VA's duty to assist, and the Board finds that the allegation of a back injury is not credible, as explained below. 

The service treatment records pertaining to the Veteran's Marine Corps service are entirely silent for back problems other than scoliosis noted at entry.  Specifically, the November 1984 enlistment examination report shows that the Veteran's spine was found to be abnormal on clinical evaluation, and that he was noted to have a scoliosis.  Apart from this notation, there is no mention of scoliosis or any other back problems in these records.  Numerous service treatment records dating from 1985 to 1987 show that the Veteran was treated for orthopedic problems pertaining to his right knee and right foot in 1986 and 1987, but do not once mention a back injury or back symptoms, contrary to the Veteran's assertion that the STRs reflected "mostly" treatment for his back.  Notably, a June 1987 Medical Evaluation Board (MEB) report reflects a primary diagnosis of plantar fasciitis of the right foot, and does not reflect any additional diagnoses contributing to the Veteran's being unfit for active service.  

Significantly, the June 1987 MEB, which is dated close to the Veteran's August 1987 separation from service and well after the alleged 1985 or 1986 back injury, includes a seemingly comprehensive review of the Veteran's medical history beginning from childhood.  The MEB report states, in pertinent part: "Past medical history, social history, and review of symptoms were noncontributory except for a history of tonsillectomy/adenoidectomy performed at age six and right shoulder acromioclavicular arthroplasty performed in 1981, both without complication or sequelae."  The report further states: "Review of health record, systems and Social and Family histories [sic], reveals that patient in good health until approximately six months before when injured foot" (emphasis added).  This report constitutes probative evidence that the Veteran did not have a back injury during service, let alone one requiring hospitalization, repeated treatment, and which resulted in continuing back pain, when it states that he was in "good health until approximately six months before" and includes a review of his medical history and various medical conditions since childhood.  The Board notes that "six months before" the date of the June 1987 MEB report would be around January 1987, and thus well after the alleged back injury, which the Veteran states occurred in 1985 or 1986.  In other words, the foot injury, prior to which the Veteran was in "good health" based on a review of his "health record" (according to the MEB report) occurred after the alleged back injury.  

It is within the Board's competence to find it implausible that the Veteran would have injured his back during service in 1985 or 1986, been placed on light duty, treated at the hospital, undergo an x-ray study, and continue to report to the infirmary for back problems, as he alleges, and yet none of this medical history would be mentioned in the treatment records or June 2014 MEB, notwithstanding their documentation of other orthopedic issues and the MEB review of the Veteran's medical history since childhood.  Thus, the Board is competent to find, and so finds, that such an injury would ordinarily have been recorded at some point in these complete records. 

The Veteran's service personnel records also do not mention a back injury or show that he was placed on light duty for a back condition. 

In light of the above, the Board finds that there is sufficient foundation to infer from the silence in the Veteran's apparently complete STRs that he did not sustain a back injury or have back problems during service.  See Kahana, 24 Vet. App. at 440; Fountain, 27 Vet. App. at 272; Horn, 25 Vet. App. at 239.  Moreover, the STRs are not merely silent, but reflect treatment for a number of medical conditions, including orthopedic issues related to the knee and foot, as well as a general review of his medical history since childhood in the June 1987 MEB, and yet are negative for any back problems or back injury (apart from the one-time mention of scoliosis in the enlistment examination, which will be addressed below), further making it implausible that the Veteran injured his back during service but was not recorded.  

Other contemporaneous records directly conflict with the Veteran's assertion that he injured his back during service, and further support the Board's inference from the silence in the STRs that the alleged in-service back injury is not credible.  Indeed, the treatment records contemporaneous with and dated shortly after a 1991 injury sustained by the Veteran in a civilian occupation are sufficient by themselves to conclude that the alleged in-service injury did not occur.  Thus, even if the Board could not infer from the silence in the STRs whether or not a back injury occurred, such that they were neutral on the issue, the most probative and credible evidence shows that the Veteran first injured his back in the 1991 work-related injury.  

Specifically, a July 1991 private treatment record reflects that the Veteran was helping to build a home and injured his back while lifting a wall.  He felt something "give way" and developed pain down the right lower extremity.  He continued to work for a couple of hours but started having more and more pain.  He saw a private physician and was diagnosed with radiculopathy.  An x-ray study showed an "irritated type of scoliosis."  Another July 1991 private treatment record reflects a diagnosis of "work related low back pain with lumbar radiculopathy, most likely secondary to a herniated disc."  Likewise, an August 1991 private treatment record reflects that an MRI showed an L4-5 focal disc herniation which was consistent with his "clinical picture."  Furthermore, a March 1992 letter written by the Veteran's private treating physician states that the Veteran had a small herniated disc on the right at L4-5 which was related to a work injury in June 1991.  In short, the contemporaneous private treatment records show that the Veteran's herniated disc at L4-5 was caused by a June 1991 injury, and make no mention of a prior history of back problems or back injury.

Subsequent private treatment records only confirm that the Veteran initially injured his back in 1991 when lifting a wall.  An August 1992 letter from the Veteran's private physician states that the Veteran had joined the Marine Corps and then worked for a short time "without any difficulty" doing manual labor.  He later went to work in construction in March 1991 and "had no problem at all" until approximately June 1991, when he attempted to lift a wall that had been nailed down during a construction job and felt his back "go."  This letter is especially probative on this issue, as it discusses the Veteran's medical history prior to the 1991 work injury in the context of addressing his back condition, going back to his service in the Marine Corps, and states that he "had no problem at all" prior to the 1991 injury. 

Also significant, a January 1998 private treatment record reflects the following notation: "Patient states that he originally injured his back several years ago at work" (emphasis added).  This record, in conjunction with the August 1992 letter from the private physician discussed in the preceding paragraph, dispels any doubt as to whether other treatment records at the time simply did not record a prior injury.  These records affirmatively show that the Veteran initially injured his back in June 1991, and did not have a prior back injury or prior back problems. 

A March 1998 private evaluation report for an SSA disability determination likewise reflects that the Veteran reported an initial injury to his back in 1991.  As the Veteran's reported history was provided in support of a claim for SSA benefits, entitlement to which would certainly not be negatively affected by reporting an earlier onset date, he had no reason to misrepresent the initial onset of his back problems at this time.  Thus, his SSA records also constitute highly probative evidence that his back disorder was not present prior to 1991. 

Also notable, in an October 1991 statement submitted to VA, the Veteran explained his failure to report to a routine examination to evaluate his service-connected right foot disorder by stating that he had "recently injured [his] back (herniation of [his] lumbar disk)" and that he had another medical appointment, presumably to treat his back injury, on the same day as the examination.  He did not mention an earlier history of back problems or a back injury during active service in this statement.  This statement is consistent with the above contemporaneous records showing that he initially injured his back in 1991. 

The private treatment records further show that the Veteran again injured his back in July 1998 in a motor vehicle accident (MVA).  An October 2000 private treatment record states that the Veteran had experienced back problems since the July 1998 MVA.  

It was not until May 1999, after both the June 1991 and July 1998 back injuries occurred, as well as an April 1997 back injury referred to in a June 1998 private treatment record, that the Veteran initially filed a service connection claim for a back disability, stating that he had injured his back during active service and had experienced back problems ever since that time.  There is otherwise no mention of a back injury or back symptoms in service prior to the May 1999 claim, or of any back problems prior to the 1991 civilian injury. 

The service treatment records, post-service private treatment records dated in the 1990's, and SSA records discussed above carry more weight than the Veteran's more recent statements made in support of a claim for VA benefits, and are patently inconsistent with such statements.  In this regard, contemporaneous evidence has greater probative value than history as reported by the claimant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Moreover, the private treatment records are especially credible and reliable, as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  By contrast, the Veteran's bias in attempting to establish a claim for benefits detracts from the reliability of the medical history he proffered in support of it, especially when it directly conflicts with the more probative contemporaneous evidence discussed above.  See accord Buchanan, 451 F.3d at 1337; Cartright, 2 Vet. App. at 25. 

Thus, in addition to the silence in the STR's and absence of other contemporaneous evidence of an in-service back injury, the more probative and reliable contemporaneous records directly conflict with the Veteran's lay statements, and show that he did not injure his back or have back problems until the June 1991 post-service injury in his civilian job.  Accordingly, the Board concludes that his allegation of injuring his back during service is not credible.  See Caluza, 7 Vet. App. at 511 (when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden, 125 F.3d at 1480 ("lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect.").  

In sum, the Veteran's assertion of an in-service back injury is not credible as it directly conflicts with the contemporaneous evidence discussed above showing that he did not injure his back until June 1991 in his civilian job, including at least one letter from a treating physician that considers his medical history prior to the 1991 injury and indicates that there were no earlier back problems, and the Veteran's own contemporaneous statements (as recorded in the treatment records and SSA records) reflecting that he initially injured his back in June 1991.  See Caluza, 7 Vet. App. at 511.  The implausibility of the Veteran's more recent assertions made in support of his service connection claim that he had a significant back injury for which he was treated on a number of occasions during service when the complete STRs document other orthopedic conditions and provide an overview of his medical history since childhood in the 1987 MEB (dated well after the alleged injury occurred) without once alluding to such an injury, further weighs against the credibility of his allegations, especially when viewed in light of the treatment records discussed above showing that he initially injured his back in 1991. 

Also weighing against the credibility of the Veteran's statements regarding an in-service back injury is the inconsistency in his own account of it.  He related in the June 1999 statement and in his testimony at the May 2004 Board hearing that he hurt his back while lifting a trunk when the other person helping to lift it dropped his end, but later stated in the June 2009 statement that he injured his back when falling off of a 5-ton truck.  These conflicting accounts are not sufficiently similar to suggest the possibility that the Veteran simply misremembered how the injury occurred, when each one presents a completely different mechanism of injury (a falling injury versus a lifting injury).  This significant inconsistency casts further doubt on the credibility of the Veteran's allegation.  See id.

Because the Veteran's allegation of injuring his back during service is not credible, it is not entitled to any weight.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony).  It is outweighed by the much more probative evidence discussed above showing that he did not injure his back in service, but rather initially injured it in 1991 in a work-related incident several years after service.  

The Board has considered documents submitted by the Veteran which are purportedly letters written to his grandparents during service.  The Board finds that these documents are not authentic but were fabricated by the Veteran, or later altered to support his claims for service connection benefits.  One such document purports to be a letter to his grandmother during service in which he writes that he was scheduled to have a "bump" on the back of his head removed (which is confirmed by the January 1987 service treatment record), and that he "might be getting out of the Marine Corps for [his feet]."  He did not mention any back problems or a history of a back injury.  After the Board's May 2013 denial of this claim was vacated, he submitted a new document purporting to be a letter to his grandmother during service in which he did mention injuring his back.  In this document, which is undated, he writes (allegedly to his grandparents) that he might be "getting out of the service with all my disabilities, and further writes "remember I fell off that 5-ton truck which messed up my back really bad."  He also writes, "I'm getting my head looked at where I fell on it."  Significantly, the STRs dated in 1986 show that he denied a fall injury when he was treated for the bump at the back of his head, which was diagnosed as a cyst.  This inconsistency weighs against the authenticity of this purported letter, which bears no indicia that would help corroborate the time of its writing.  

Moreover, as discussed above, the Veteran initially related in the June 1999 statement and in his testimony at the May 2004 Board hearing that he hurt his back while lifting a trunk when the other person helping to carry it dropped his end.  It was only in his later June 2009 statement that he described the injury as occurring when he fell from a truck.  The fall injury mentioned in this document is consistent with the Veteran's later allegation, but inconsistent with his earlier allegations, further indicating that the purported letter was actually fabricated or altered in support of this claim. 

Finally, the fact that the contemporaneous records overwhelmingly show that the Veteran did not injure his back in service, as explained in detail above, that other purported letters to the Veteran's grandparents were previously in the claims file (which the Veteran submitted in support of other claims, including for a head injury) which mentioned his feet and the bump on his head but made no allusion to a back injury, while this purported letter did not surface until after the Board's May 2013 denial of this claim in which it discussed these earlier letters as evidence that the Veteran did not sustain an in-service back injury, casts every doubt on the authenticity of the letter in question.  Accordingly, as the Board finds that this purported letter is not authentic or was altered to add the reference to a back injury, it carries no probative weight, and is outweighed by the evidence discussed above showing that an in-service injury did not occur. 

The Board has further considered the Veteran's assertion in the June 2009 statement that after separation from active service, he registered with VA in San Diego and "told them of all my injuries and tried to file for my back injury and told [VA] about falling of the 5-ton truck [sic]."  The Veteran's initial application for VA service connection benefits in September 1987 is of record.  It was submitted to and adjudicated by the San Diego RO in an October 1987 rating decision.  The application form reflects service connection claims for residuals of a right foot fracture in January 1987, and right knee bursitis with an onset date of March 1985.  There is no mention of a back injury or disability.  In other words, there is an early application for VA benefits in 1987 filed with the San Diego RO, as the Veteran states, but it was not for a back disability.  These records contradict the Veteran's assertion that he filed a claim or informed the RO of his in-service back injury at this time, and cast yet further doubt on the credibility of his allegation that he had ongoing back problems since service. 

The Board has also considered lay statements submitted on the Veteran's behalf by his mother, brother, friends, and other witnesses.  Some of these statements assert that the Veteran had related injuring his back during the time of his active service.  However, they lack credibility for the same reasons that the Veteran's own statements lack credibility, as they directly conflict with much more probative and reliable evidence in the form of the contemporaneous treatment records discussed above.  The understandable bias of some of these witnesses in favor of supporting the Veteran's claim further weighs against their credibility, in conjunction with these other factors.  Buchanan, 451 F.3d at 1336 (observing that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  

There are more recent private and VA treatment records, such as a March 2003 private treatment record and June 2004 VA treatment record, that also reference an in-service back injury.  However, these records do not cite to any evidence other than the Veteran's own reported history in stating that he injured his back in service.  Notably, all of these records were generated after the Veteran's May 1999 service connection claim for a back disability, when the Veteran had an incentive to misrepresent the history of his back problems in support of his claim.  Indeed, and significantly, they do not even mention the Veteran's significant civilian back injuries in the 1990's, the only injuries mentioned in previous treatment records, which further underscores a finding that the Veteran misrepresented the history of his back problems in support of his claim for service connection benefits, knowing or believing that these records would be reviewed by a VA rating official.  Conversely, there are no treatment records dated before the Veteran's May 1999 claim that mention an in-service back injury, but rather only reference the post-service injuries.  The mere fact that the Veteran's reported history of injuring his back in service is contained in a medical record does not by itself lend it more credibility or probative value.  A bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent or credible medical evidence simply because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the treatment records post-dating the Veteran's May 1999 claim do not constitute credible evidence of an in-service back injury merely because they reference the Veteran's reported history of such an injury.  Since the Veteran's own report is not credible, for the reasons discussed above, the treatment records reflecting this reported history similarly lack credibility regarding the alleged in-service injury.  

This claim was remanded by the Court pursuant to the October 2006 JMR instructing the Board to consider the Veteran's statements asserting a continuity of symptoms after service.  The Board has considered his statements asserting a continuity of symptoms and, for the reasons discussed above, finds that they are not credible.  The credible and probative evidence of record in the form of contemporaneous treatment records weighs against a finding either of any back problems during active service (let alone chronicity) or a continuity of symptoms following active service.  See 38 C.F.R. § 3.303(b).  Rather, the preponderance of the competent and credible evidence shows that the Veteran's current back problems did not begin until the June 1991 post-service injury in his civilian job.  Consequently, service connection for the Veteran's back disorder cannot be awarded on the basis of a chronicity in service or a continuity of symptoms thereafter under 38 C.F.R. § 3.303(b) for chronic disabilities.  See Walker, 708 F.3d at 1338-1339.  

Further, because the preponderance of the credible evidence shows that the Veteran's degenerative disease of the lumbar spine did not manifest within one year of separation from active service, but rather was caused by his 1991 and 1998 post-service injuries, service connection on a presumptive basis is not established.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service connection may still be granted if all the evidence of record shows that the Veteran's back disability is related to active service.  See 38 C.F.R. §§ 3.303(d).  However, such a relationship must be established by a medical nexus.  See 38 C.F.R. § 3.303(a); Walker, 708 F.3d at 1338-1339.  

Here, the preponderance of the competent and credible evidence weighs against a relationship to service.  As explained above, the credible and probative evidence shows that an in-service back injury did not occur.  The Board has considered the private medical opinions submitted by the Veteran in support of a relationship to service.  A May 2004 letter from W. Dukes, M.D., states that he had only treated the Veteran once in May 2004, and that the Veteran reported the in-service back injury (as described above) at this time.  The Veteran stated that he had never fully recovered.  Dr. Dukes stated that he had "no reason to doubt [the Veteran's] recollection of events."  Further, a July 2005 private treatment record authored by Dr. Dukes states that the Veteran believed that his degenerative disc disease of the lumbar spine dated back to the Marine Corps when he injured his back.  Doctor Dukes opined that there was "a causative relationship between the onset of [the Veteran's] [d]iscogenic back pain that he currently has to the time he had originally [sic]."  The doctor further stated that he did not "think that the other injuries have worsened [the Veteran's] condition."  

The statements by Dr. Duke in the May 2004 letter and July 2005 private treatment record do not constitute credible or probative evidence of a relationship between the Veteran's current back disability and his period of service, as they are based solely on the Veteran's lay statements asserting an in-service back injury, which the Board has found not to be credible.  A physician's opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, they are not supported by any explanation, and do not account for the probative evidence showing that the Veteran's back problems did not have their onset until after the June 1991 injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions; the Court further held that the probative value of an opinion is diminished when it does not consider pertinent evidence of record).  Accordingly, Dr. Dukes' opinions have no probative weight.  See id.

Letters from an M. Berndt, M.D, dated in September 2011 and September 2014, state that the Veteran had been under his care for back pain for over twenty years and that the pain dated back to the Veteran's "injury in 1985 while in the marines."  He further stated that he had reviewed notes from VA and orthopedic doctors and found that it was more likely than not that the Veteran's pain related to the "original injury in 1985 that resulted in a 24 hour hospital stay."  He noted that "back injuries such as this often lead to long term back problems."  He also stated that the VA records supported this opinion.

These letters by Dr. Berndt have no probative value regarding a relationship to service, and thus are not entitled to any weight, as they are based on the incorrect factual premise that the Veteran injured his back during active service, which the Board finds is not credible.  See Reonal, 5 Vet. App. 458.  The fact that Dr. Berndt treated the Veteran for over twenty years does not by itself support an earlier history of back problems, as the Veteran's June 1991 post-service injury occurred over twenty years prior to the September 2011 opinion, and thus coincides with the same time frame.  In other words, Dr. Berndt's treatment for a back condition over twenty years prior to the September 2011 opinion could still be after the June 1991 post-service injury.  As discussed above, the treatment records dated around 1991 uniformly attribute the Veteran's back condition to this injury rather than to an earlier injury or earlier history of back issues.  Dr. Berndt did not otherwise explain how the evidence of record, including the VA treatment records to which he alluded, supported his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Accordingly, this opinion is not entitled to any weight.  

In the April 2011 VA examination report, the VA examiner provided opinions finding against a relationship to service after examining the Veteran and reviewing the claims file and pertinent medical evidence.  With regard to a lumbosacral strain, the examiner stated that such strains are common, transient injuries that normally affect individuals who are lifting heavy objects or twisting in an unusual manner.  She stated that they are normally self-limiting and do not result in long-term chronic conditions.  Thus, the examiner concluded that any current lumbosacral strain and spasms were less likely as not caused by or a result of an in-service injury to the lumbar spine.  

With regard to scoliosis, the examiner stated that scoliosis is a lateral curvature of the spine, and that pain in the lower back associated with irritated-type scoliosis is the result of an imbalance to the muscles and/or compression of the nerves between vertebrae.  The examiner noted that the most recent lumbar spine film dated April 2011 showed a minimal levoconvex scoliosis centered at L3-4.  The examiner further observed that the Veteran was noted to have scoliosis at entrance into military service, but that there was no follow-up regarding this notation and it was possible that it was idiopathic.  The examiner stated that the irritated-type scoliosis documented in July 1991 was following a lifting injury and not related to or caused by the Veteran's military service.  

Finally, the examiner opined that the Veteran's degenerative disc disease of the spine was less likely as not related to active service, to include the alleged in-service injury, which the examiner noted would be "speculative," and more likely related to the injuries in 1991 and 1998, consistent with the findings in the contemporaneous treatment records, as well as falling on the ice in 2003 (as documented in an April 2003 private treatment record).  

The April 2011 VA examiner's opinion constitutes probative evidence weighing against a relationship between the Veteran's current back disorders and his period of active service, as it represents the informed conclusion of a medical professional based on a thorough review of the Veteran's medical history, is consistent with the credible evidence of record, and is supported by an explanation.  Moreover, as discussed above, the Veteran's allegation that he injured his back during active service is not credible, and thus there was no need to render an adequate opinion (indeed it would be impossible) or provide further explanation regarding whether there is a relationship to an injury that did not actually occur. 

Even assuming, merely for the sake of argument, that the Veteran had sustained an acute injury or strain to the back during service, whether his current pathology of the back may be related to such an injury is "speculative," as noted by the April 2011 VA examiner.  In order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence that does little more than suggest a possibility that the Veteran's illnesses might have been caused by in-service radiation exposure is insufficient to establish service connection).  The VA examiner found that the Veteran's post-service injuries in 1991, 1998, and 2003 would have likely been the cause of the Veteran's multilevel degenerative changes of the lumbar spine.  This more definitive opinion, supported by much more probative evidence in the form of the post-service treatment records-including the March 1992 letter by the Veteran's private treating physician relating the Veteran's herniated disc at L4-5 to the work injury in June 1991-outweighs the mere possibility that the Veteran also had an injury in service to which his current back disorder(s) may be related, especially as such an injury was apparently not severe enough to be noted in the service treatment records, including the July 1987 Physical Evaluation Report discussing his general medical history close to separation from service (and after the alleged injury had occurred), or mentioned in any of the post-service private treatment records, including those pertaining to back problems, dated in the 1990's, and when no x-ray studies during service have been found.  The private opinions supporting a relationship to service did not account for this significant history. 

In any event, as the Board finds that the Veteran did not actually injure his back in service, further exploration of whether any current pathology of the thoracolumbar spine may be related to this alleged injury as opposed to at least two significant post-service injuries in 1991 and 1998, is not warranted. 

With regard to the scoliosis noted in the Veteran's November 1984 enlistment examination, the evidence shows that this is a pre-existing condition that was not aggravated beyond its natural progression during service, and thus is not entitled to service connection.  In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When the claimed disability is noted on entry intro active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity during that time.  38 C.F.R. § 3.306(a); Townsend v. Derwinski, 1 Vet. App. 408 (1991); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  In that case, the presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this case, the Veteran's scoliosis was clearly noted at entry into active service, as a present clinical finding of scoliosis is documented in the November 1984 enlistment examination report.  Thus, the presumption of soundness does not apply with respect to this condition.  See 38 U.S.C.A. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, service connection may only be established on the basis of aggravation of the scoliosis beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The presumption of aggravation does not apply to the Veteran's pre-existing scoliosis, as there is no credible evidence of a worsening during service.  Specifically, there was no further mention of scoliosis or back problems in the service treatment records, either with respect to an injury, observed pathology, or any symptoms, and the post-service treatment records dated prior to the Veteran's May 1999 claim for benefits uniformly attribute the Veteran's back disorders, including irritated-type scoliosis, to his 1991 and 1998 injuries as a civilian.  See id.  The fact that the Veteran's current back problems were not diagnosed, treated, or mentioned until after the June 1991 civilian injury to his back, and attributed by the April 2011 VA examiner and the Veteran's private treating providers (at least prior to his 1999 claim for benefits) to his post-service injuries, weighs against a finding of aggravation of his scoliosis during active service.  Moreover, the credible evidence shows that a back injury did not occur during service, for the reasons explained above.  

Significantly, the April 2011 VA examiner distinguished between the Veteran's scoliosis noted at entry, and "irritated-type scoliosis," explaining that the former is a lateral curvature of the spine, while the latter is the result of an imbalance to the muscles and/or compression of the nerves between vertebrae, and was more likely due to the June 1991 civilian injury and less likely related to active service.  In other words, she indicated that the irritated-type scoliosis diagnosed in 1991 was not related to the scoliosis noted at entry as these were distinct conditions.  This opinion by a medical opinion constitutes probative evidence weighing against an increase of pre-existing scoliosis during active service.  There is no opinion by a medical professional of record finding that the Veteran's scoliosis, as opposed to other pathologies of the spine, was related to active service or aggravated by active service.  

Accordingly, the presumption of aggravation does not apply, as there is no credible evidence indicating a worsening during service of the Veteran's pre-existing scoliosis.  The Veteran has not met his burden of showing aggravation, since his only contention is that he injured his back in service, which is not credible for the reasons discussed above.  The preponderance of the evidence discussed above shows that his pre-existing scoliosis was not aggravated during service beyond its natural progression, and that his "irritated-type scoliosis" was more likely related to the post-service injury.  Thus, because the Veteran's scoliosis pre-existed active service and was not aggravated during that time, it is not service connected.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board has considered the Veteran's general contention that he has a current back disability related to active service.  However, this contention is based solely on his allegation that he sustained a back injuring during service, which is not credible.  Thus, his contention is not entitled to any weight, as it is founded on an alleged factual predicate which the Board finds is not true.  Moreover, the Board accords more weight to the opinion of the VA examiner than to the Veteran's lay statements, as the VA examiner is a medical professional who reviewed the medical history and examined the Veteran, and the explanations she provided in support of a finding against a relationship to service are consistent with the credible evidence of record.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In short, the preponderance of the evidence weighs against a relationship between the Veteran's back disability and a disease, injury, or event during service.  Thus, the nexus element is not satisfied and service connection may not be established on a direct basis.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a back disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


III. TDIU

The Veteran claims entitlement to TDIU prior to June 25, 2013.  For the following reasons, the Board finds that the criteria for an award of TDIU prior to June 25, 2013 are not satisfied. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Prior to June 25, 2013, service connection was established for plantar fasciitis of the right foot, rated as 20 percent disabling, and osteoarthritis of the right knee, rated as 10 percent disabling.  The Veteran did not have any other service-connected disabilities at this time.  The combined evaluation of his service-connected disabilities was 30 percent.  See 38 C.F.R. § 4.25 (2014).  Thus, the schedular criteria for entitlement to TDIU were not satisfied as the Veteran did not have a service-connected disability rated as 60 percent or more, or a service-connected disability rated as 40 percent or more with a combined rating of 70 percent or more.  See id.

Although the Veteran's service connected disabilities did not meet the schedular criteria for TDIU consideration prior to June 25, 2013, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards will refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).  

In his January 2006 application for TDIU, the Veteran stated that he last worked full time as a salesman from June 2001 to January 2004, and that he discontinued working due to foot and right knee disorders.  He also indicated that he had completed high school and three years of college. 

A March 1993 SSA decision reflects that the Veteran was found to be disabled due to his back disability. 

A January 2004 private treatment record reflects that the Veteran had a new job "driving all day for sales."  He reported that he discontinued his prior job in sales because "the driving was too much."  He stated that he had "another new job at home with telephone sales."  

An April 2004 private treatment record reflects that the Veteran was not working and "doesn't feel he can find adequate work that will not bother his back."  He did not mention his foot or knee disorders. 

A May 2004 letter from the Veteran's private treating physician states that the Veteran was unable to maintain employment because of chronic back pain.  There is no mention of foot or knee problems in this letter. 

In a May 2008 letter, the Veteran's private family nurse practitioner stated that the Veteran had multiple problems with spondylosis, degenerative arthritis of the knees, and limited range of motion.  He was also having problems with decreased motion of his left shoulder.  She stated that his chronic pain debilitated him to the point where he was unable to be gainfully employed. 

A January 2009 letter by the Veteran's private family nurse practitioner states that the Veteran was permanently disabled "because of his back and feet."  

At the April 2011 VA examination, the Veteran reported ongoing right knee pain which he described as a "pulsating, grabbing, shocking, jolting pain."  The pain was localized at the medial aspect of the patella and extended across the patella "if he stepped wrong."  Additional symptoms included giving way, stiffness, weakness, and decreased speed of joint motion, but no instability or incoordination.  He reported severe flare-ups that occurred every other day and a half, and lasting one to two weeks.  On range of motion testing, flexion of the right knee was from 0 to 125 degrees and extension was normal.  There was no objective evidence of pain or additional limitation of motion after three repetitions.  The Board notes that normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  An x-ray study showed minimal to mild medical compartment osteoarthritis of the right knee.  The examiner also noted that the Veteran did not have difficulty getting on and off the examination table or in and out of the chair.  

When the Veteran was asked about his employment history at the April 2011 VA examination, the Veteran reported that he discontinued working because he was required to get in and out of a car repeatedly, which "adversely affected his lumbar spine condition and right knee condition."  With regard to effects on daily activities, the examiner noted that the right knee disability prevented the Veteran from engaging in sports, had severe effects on his ability to do chores and exercise, had moderate effects on his ability to shop, engage in recreation, travel, and drive, and no effect on his ability to groom, dress, and bathe.  The Veteran stated that he walked his dog for exercise, and was able to drive a car, but had increased pain when driving long distance.  

The evidence discussed above shows that the Veteran's inability to work prior to June 25, 2013 was mostly due to his back disorder.  The most probative evidence in this regard is the April 2004 private treatment record, in which the Veteran reported that he "doesn't feel he can find adequate work that will not bother his back."  Because this record is contemporaneous with the time that the Veteran discontinued working, which was around January 2004, and the Veteran did not have an incentive at the time to support a claim for TDIU benefits, his statements reflected in this record are more credible and reliable than subsequent statements made after he submitted the present claim.  See White, 502 U.S. at 356; Curry, 7 Vet. App. at 68.  His report in this record that he had discontinued working due to his back disorder is borne out by the May 2004 letter from his private treating physician stating that the Veteran was unable to maintain employment because of chronic back pain.  

There is no competent or credible evidence showing that the Veteran's right foot and right knee disorders alone, and without regard to other factors such as age and nonservice-connected disabilities, were sufficiently incapacitating as to prevent him from obtaining and maintaining substantially gainful activity prior to June 25, 2013.  The most probative and credible evidence shows that rather it was his back disorder or the combined effects of this disorder, a psychiatric disorder, a shoulder disorder, and bilateral knee and foot disorders that allegedly have prevented him from working.  

There are no competent medical opinions of record or other indications of unemployability with regard to a sedentary occupation consistent with the Veteran's education and vocational background solely due to his service-connected right knee and right foot disorders prior to June 25, 2013.  For example, he had held a sedentary job in 2004 doing telephone sales, as mentioned above, and the evidence shows that his right knee and foot disabilities were not the cause of his discontinuing that line of work, but rather his nonservice-connected back disability.  Although the Veteran stated in his application for TDIU that he discontinued working due to his right knee and foot disabilities, the above evidence clearly shows that he discontinued working primarily due to his back disability.  

The Veteran has not explained how his right knee and foot disabilities alone prevented him from working, and there is no apparent reason why they would, since sitting or standing in place does not appear to engage the knee or foot more than minimally, and the VA examination reports show that these disabilities did not significantly interfere with sitting or even with standing for short periods.  For example, in the April 2011 VA examination report, the examiner stated that the Veteran's right knee disability only had moderate effects on his ability to shop, engage in recreation, travel, and drive, and did not affect his ability to groom, dress, and bathe.  Moreover, the Veteran stated at this examination that he walked his dog for exercise and was able to drive a car, although he experienced increased pain in the lumbar spine and knee when driving long distances.  Thus, this evidence shows that his right knee and foot disabilities did not impact his ability sit, or to stand or walk to the extent of producing significant occupational impairment in a sedentary or more stationary capacity not requiring intensive use of the knee or foot.  There is no indication that he was otherwise unable to do sedentary work based on his vocational and educational background, which included experience in a sedentary job doing sales, three years of college, and the completion of high school. 

The Board has considered the Veteran's assertion that his right foot and right knee disorders alone were sufficiently disabling as to prevent him from engaging in substantially gainful activity prior to June 25, 2013.  However, the Board finds that although the Veteran may be competent to describe his symptoms and functional impairment associated with his service-connected disabilities, this assertion is not credible in light of more probative evidence of record, including the contemporaneous treatment records, showing that it was his back disorder which prevented him from working rather than his right knee or right foot disorders.  See Caluza, 7 Vet. App. at 511; Madden, 125 F.3d at 1480.  The contemporaneous evidence discussed above consistently shows that the Veteran and treating physicians attributed his unemployability mainly to his back condition rather than his knee and foot condition, or to a combination of his back condition and other disabilities.  Thus, the preponderance of the credible and probative evidence weighs against the Veteran's assertion that he could not engage in substantially gainful activity prior to June 25, 2013 solely due to his service-connected right foot and right knee disorders, whether considered individually or in their aggregate effects.  

Moreover, and in the alternative, the Veteran has never actually stated that his right knee or foot presented significant problems when engaged in sedentary or stationary work, despite his general assertion in his application for TDIU that he stopped working due to these disabilities (which was not the case as explained above).  It is also within the province of the Board to find that on its face there is no apparent reason why his foot or knee disabilities, alone or in combination, would have a significant impact on sedentary or stationary work, which would not necessarily engage either the knee or the foot, in contrast to a back disability which could significantly interfere with both sitting and standing.  As already discussed, the evidence also shows that the Veteran's foot and knee disabilities do not significantly interfere with sitting, and that he was also able to stand and walk, as shown by the fact that he walked his dog for exercise according to the April 2011 VA examination report. 

The award of TDIU effective June 25, 2013 was based in part on the Veteran's service connected psychiatric disorder.  Service connection for a psychiatric disorder was not in effect prior to this date, and thus its impact on occupational functioning may not be considered for TDIU purposes prior to June 25, 2013. 

Accordingly, as there is no indication that the Veteran's service-connected right knee and disabilities were sufficiently incapacitating prior to June 25, 2013 as to result in unemployability as defined for TDIU purposes, referral for extraschedular consideration of entitlement to TDIU is not warranted.  38 C.F.R. § 4.16(b).  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU prior to June 25, 2013 is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to an effective date prior to June 25, 2013 for a total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


